UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 10, 2012 THE GRAYSTONE COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-54254 (Commission File No.) 27-3051592 (IRS Employer Identification No.) 2620 Regatta Drive, Ste 102 Las Vegas, NV 89128 (Address of principal executive offices, including ZIP code) (888) 552-3750 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01 Other Events (a) On October 1, 2012, the Company’s CEO and CFO each lent the Company $40,000 for a total of $80,000.The Company is using the funds to acquire mining equipment for its mining operations in Peru.The equipment includes forty foot sluice box, miners moss, 2 gravity shaker tables, 2 diesel engines, fuel tanks, batteries, water pumps, gravel pumps, water system, recovery system, spare parts, and other mining supplies. (b) The Company has determined that it qualifies for a 2-year exemption from the Ministry of Mining in Peru.The exemption allows the Company to conduct full mining operations on its mining property Gorila for 2-years while completing the environmental impact study.The Company has filed for the exemption and expects to receive the exemption in the next few weeks.The Company is allowed to conduct limited production operations until it receives the exemption from the Ministry of Mining. SIGNATURE Dated:October 10, 2012The Graystone Company, Inc. By: /s/ Joseph Mezey Name: Joseph Mezey Title: CFO
